
	
		II
		110th CONGRESS
		2d Session
		S. 3026
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2008
			Mr. Kerry (for himself
			 and Ms. Snowe) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To provide for an additional temporary
		  extension of programs under the Small Business Act and the Small Business
		  Investment Act of 1958, and for other purposes.
	
	
		1.Additional temporary
			 extension of authorization of programs under the Small Business Act and the
			 Small Business Investment Act of 1958
			(a)In
			 generalSection 1 of the Act
			 entitled An Act to extend temporarily
			 certain authorities of the Small Business Administration,
			 approved October 10, 2006 (Public Law 109–316; 120 Stat. 1742), as most
			 recently amended by section 1 of Public Law 110–136 (121 Stat. 1453), is
			 amended by striking May 23, 2008 each place it appears and
			 inserting March 20, 2009.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 May 22, 2008.
			
